UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6612



KENNETH COLEMAN,

                                           Petitioner - Appellant,

          versus


RICKIE HARRISON, Warden; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Dennis W. Shedd, District Judge.
(CA-99-3930-2-19AJ)


Submitted:   September 8, 2000        Decided:   September 18, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Coleman, Appellant Pro Se. Jeffrey Alan Jacobs, OFFICE OF
THE ATTORNEY GENERAL, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Coleman seeks to appeal the district court’s order

dismissing his petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 2000).   Coleman’s case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).   The magistrate judge

recommended that relief be denied and advised Coleman that failure

to file timely objections to this recommendation could waive ap-

pellate review of a district court order based upon the recom-

mendation.    Despite this warning, Coleman failed to object to the

magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review by

failing to file objections after receiving proper notice.        We

accordingly deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                  2